MORRISON, Judge
(dissenting).
The majority clearly overlooks the lesson which this Court should have learned when the U. S. Court of Appeals for the Fifth Circuit in Shields v. Beto, 370 F.2d 1003, clearly overruled the earlier opinion of this Court in Ex parte Shields, 371 S.W.2d 395.
The similarity of the two cases is striking. In Shields, the Circuit Court held that, since Texas had shown no interest in Shields from the time of his release from the Louisiana penitentiary on December 5, 1934, until May 12, 1962, any further confinement of Shields under his 1932 conviction con*664stituted a deprivation of due process and ordered Shields released.
In the case at bar, Texas knew that this relator had been charged with a Federal offense on January 16, 1947, because the Governor revoked his conditional pardon because of such charge, but Texas showed no interest in him during his six years’ confinement in the U. S. penitentiary or thereafter and until he was taken into custody on July 17, 1964, to serve the remainder of his 1931 and 1932 convictions.
If Shields was deprived of due process, so was this relator.
I respectfully dissent, and my brother ONION, J., joins me.